Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/2021 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6, 7-11 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable BAUMGARTNER (US 2018/0290561 A1, hereinafter BAUMGARTNER) in view of LIANG et al. (US 2018/0241234 A1, hereinafter LIANG).


    PNG
    media_image1.png
    533
    848
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    320
    840
    media_image2.png
    Greyscale

As per claims 1, 10 and 19 BAUMGARTNER discloses a method and apparatus comprising:
requesting, by a device of an electric vehicle, in-motion charging of the electric vehicle by sending a vehicle to infrastructure (V2I) communication to a service that selects a charging vehicle (See Fig.3a, 4a, Items#4, 46 and 48 and Par.69, disclose a main vehicle that needs charging “… transmits via a second gateway 42 information concerning a radio connection 46 to a cloud database 48” , also see Par.73, discloses that the cloud database establishes a ranges extender vehicle which is available and is located near the main vehicle, in other words the cloud database selects an extender vehicle from among the plurality of extender vehicles which fits the 
coordinating, by the device, in-motion docking of the electric vehicle to the charging vehicle at a location along the intended path (See Par.78, discloses “information concerning a driving state and intended or already-initiated changes to the driving state is preferably continuously exchanged via the radio connection 46 between the main vehicle 4 and the range extender vehicle 2… to measure, in particular constantly measure, a relative position in relation to the main vehicle 4 and to adapt the driving state thereof accordingly in order to sufficiently precisely comply with a desired position relative to the main vehicle 4”, this  in addition to par.30 which states that transmitted vehicle information of the main vehicle is used to maintain a certain relative distance, indicates an exchange of information between the main vehicle and range extender in order to maintain certain speed and distance for performing in motion charging, the ranger extender responds to instructions from the main vehicle, also Par.96, discloses sensors to detect road conditions and coordinate the travel of the two vehicles accordingly); and
supervising, by the device, in-motion charging of the electric vehicle by the charging vehicle (See Par.80, discloses that after the main vehicle has been recharged, the main vehicle and the range extender are released from each other, also Par.85 and Fig.6, disclose the main 
	LIANG discloses a charge controller for charging of battery in electric vehicle comprising a request sent by a vehicle that needs to be charged to a central controller (See Fig.5, Step#500, discloses the central controller receiving the request from the vehicle that needs charging) and selecting a vehicle which can charge the vehicle that needs charging based on the route and charge level (See Fig.5, Step#502) and providing by the central controller an indication of the charging vehicle being able to provide in motion charging to the  electric vehicle (See Fig.9, Step#9:8, discloses the controller sending a travel plan to the vehicle that needs charging, also see Fig.6, Step#612, discloses the proposed charging location is sent to both vehicles), further comprising selecting a charging vehicle that is farther away from the electric vehicle than another available charging vehicle (See Fig.6 and Par.60 disclose the server receives the report from the first vehicle that needs charging and a second vehicle to provide charging, the server then analyzes the second vehicle that is available to provide charging to make sure that a) its power level is higher than a required power and b) that based on comparison of intended routes a meeting is feasible. If both conditions are not satisfied the server ends the comparison step 604 and moves to determine if 
	BAUMGARTNER and LIANG are analogous art since they both deal with vehicle charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed BAUMGARTNER with that of LIANG by receiving at vehicle that needs charging an indication of a charging vehicle being able to provide in motion charging to the electric vehicle and selecting a vehicle that is farther away from the electric vehicle than another available charging vehicle for the benefit of allowing the vehicle occupant to understand that charging will be available before the vehicle runs out of charge and ensuring that the selected charging vehicle is able to perform charging of the electric vehicle.		
As per claims 2 and 11, BAUMGARTNER and LIANG disclose the method and apparatus as in claims 1 and 10 as discussed above, wherein requesting in-motion charging of the electric vehicle comprises:
sending, by the device, a vehicle to vehicle (V2V) communication to one or more vehicles within communication range of the electric vehicle (See BAUMGARTNER, Par.78, discloses 
As per claims 6 and 15, BAUMGARTNER and LIANG disclose the method as in claims 1 and 10 as discussed above, wherein the charging vehicle is a first charging vehicle, and wherein the method further comprises:
coordinating, by the device, docking of the electric vehicle to a second charging vehicle, while the electric vehicle is docked to the first charging vehicle (See BAUMGARTNER, Par.78, discloses “information concerning a driving state and intended or already-initiated changes to the driving state is preferably continuously exchanged via the radio connection 46 between the main vehicle 4 and the range extender vehicle 2… to measure, in particular constantly measure, a relative position in relation to the main vehicle 4 and to adapt the driving state thereof accordingly in order to sufficiently precisely comply with a desired position relative to the main vehicle 4”, LIANG also discloses that  a vehicle is not sent unless it is determined that its charge exceeds a certain value so that it can charge the electric vehicle) however if it is determined that the first charging vehicle does not have enough to charge the vehicle or that based on a destination the 
As per claims 7 and 16, BAUMGARTNER and LIANG disclose the method and apparatus as in claims 1 and 10 as discussed above, wherein coordinating in-motion docking of the electric vehicle to the charging vehicle comprises:
aligning the electric vehicle to receive an electrode extended from the charging vehicle (See BAUMGARTNER, Par.78, discloses “information concerning a driving state and intended or already-initiated changes to the driving state is preferably continuously exchanged via the radio connection 46 between the main vehicle 4 and the range extender vehicle 2… to measure, in particular constantly measure, a relative position in relation to the main vehicle 4 and to adapt the driving state thereof accordingly in order to sufficiently precisely comply with a desired position relative to the main vehicle 4”, also see Fig.5a, Items#8 and 10, disclose energy transmitting and energy receiving contacts).
As per claims 8 and 17, BAUMGARTNER and LIANG disclose the method and apparatus as in claims 1 and 10 as discussed above, wherein requesting in-motion charging of the electric vehicle comprises:
sending a charging request that includes navigation information for the electric vehicle indicative of a path of travel of the electric vehicle. (See BAUMGARTNER, Pars.73-74, disclose 
As per claims 9 and 18, BAUMGARTNER and LIANG disclose the method and apparatus as in claims 1 and 10 as discussed above, wherein the apparatus supervises in-motion charging of the electric vehicle by the charging vehicle by: communicating with the charging vehicle while docked with the charging vehicle; and coordinating movement of the electric vehicle and charging vehicle in tandem (See BAUMGARTNER, Par.78, discloses “information concerning a driving state and intended or already-initiated changes to the driving state is preferably continuously exchanged via the radio connection 46 between the main vehicle 4 and the range extender vehicle 2… to measure, in particular constantly measure, a relative position in relation to the main vehicle 4 and to adapt the driving state thereof accordingly in order to sufficiently precisely comply with a desired position relative to the main vehicle 4”, this  in addition to par.30 which states that transmitted vehicle information of the main vehicle is used to maintain a certain relative distance, indicates an exchange of information between the main vehicle and range extender in order to maintain certain speed and distance for performing in motion charging, the ranger extender responds to instructions from the main vehicle).
Claims 4-5, 13-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable BAUMGARTNER in view of LIANG and in further view of MILLER (US 2020/0317067 A1, hereinafter MILLER).

navigating the electric vehicle to the charging vehicle (See LIANG, Fig.,9, step#9:8 discloses sending the meeting point and time to the vehicle that needs charging, also see BAUMGARTNER, Par.78, discloses “information concerning a driving state and intended or already-initiated changes to the driving state is preferably continuously exchanged via the radio connection 46 between the main vehicle 4 and the range extender vehicle 2… to measure, in particular constantly measure, a relative position in relation to the main vehicle 4 and to adapt the driving state thereof accordingly in order to sufficiently precisely comply with a desired position relative to the main vehicle 4”). However BAUMGARTNER and LIANG do not disclose actuating an extender to connect one or more electrodes of the electric vehicle to the charging vehicle.
MILLER discloses mobile charging for an electric vehicle comprising actuating an extender to connect one or more electrodes of the electric vehicle to a charging vehicle (See Par.25, discloses interfaces 112 and 110 are engaged to charge vehicle battery, also see Par.26, discloses an articulating arm that moves to engage with the second charging interface).
BAUMGARTNER, LIANG and MILLER are analogous art since they all deal with vehicle charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed BAUMGARTNER and LIANG by adding an 
As per claims 5 and 14, BAUMGARTNER, LIANG and MILLER disclose the method and apparatus as in claims 4 and 13 as discussed above, wherein supervising in-motion charging of the electric vehicle by the charging vehicle comprises:
determining that the in-motion charging is complete (See MILLER, Fig.7, Step#716); and
retracting the one or more electrodes from the charging vehicle (See MILLER, Fig.7, Step#718, discloses disengaging the second charge interface from the first charge interface and retracting the arm when charging is completed).
As per claims 7 and 16, BAUMGARTNER and LIANG disclose the method and apparatus as in claims 1 and 10 as discussed above, however BAUMGARTNER and LIANG do not disclose wherein coordinating in-motion docking of the electric vehicle to the charging vehicle comprises: aligning the electric vehicle to receive an electrode extended from the charging vehicle.
 MILLER discloses mobile charging for an electric vehicle comprising actuating an extender to connect one or more electrodes of the electric vehicle to a charging vehicle, wherein coordinating in-motion docking of the electric vehicle to the charging vehicle comprises: aligning the electric vehicle to receive an electrode extended from the charging vehicle. (See Par.25, discloses interfaces 112 and 110 are engaged to charge vehicle battery, also see Par.26, discloses an articulating arm that moves to engage with the second charging interface).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed BAUMGARTNER and LIANG by adding an actuating extender to connect one or more electrodes of the electric vehicle to the charging vehicle for the benefit of coupling the vehicles while maintaining a safe distance between them.
Conclusion
Response to Amendment
Applicant’s arguments with respect to claim(s) 1, 10 and 19 have been considered but are moot in view of the new grounds of rejection. Applicant amended the claims to include “…select a charging vehicle that is farther away from the electric vehicle than another available charging vehicle…”.  Applicant further argues that BAUMGARTNER and LIANG both disclose selecting the charging vehicle closest to the electric vehicle to be charged (See remarks, pages 9-10). The examiner however argues as disclosed in the above rejection that BAUMGARTNER and LIANG disclose the server receives the report from the first vehicle that needs charging and a second vehicle to provide charging, the server then analyzes the second vehicle that is available to provide charging to make sure that a) its power level is higher than a required power and b) that based on comparison of intended routes a meeting is feasible. If both conditions are not satisfied the server ends the comparison step 604 and moves to determine if another vehicle can be used to charge the first vehicle. The examiner explains that even if preference is first given to the vehicle closest to the first vehicle needed charging, if it is determined to have less than the required power threshold or it may be heading in an opposite direction based on routes, the 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165.  The examiner can normally be reached on 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AHMED H OMAR/Examiner, Art Unit 2859   

/EDWARD TSO/Primary Examiner, Art Unit 2859